

116 SRES 501 IS: Amending the Rules of Procedure and Practice in the Senate When Sitting on Impeachment Trials to ensure adequate access to witnesses and documents in impeachment trials of a President or Vice President, and for other purposes. 
U.S. Senate
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 501IN THE SENATE OF THE UNITED STATESFebruary 13, 2020Mr. Merkley (for himself and Mr. Van Hollen) submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONAmending the Rules of Procedure and Practice in the Senate When Sitting on Impeachment Trials to ensure adequate access to witnesses and documents in impeachment trials of a President or Vice President, and for other purposes. 1.Witnesses and documents in impeachment trials of a President or Vice President(a)In generalThe Rules of Procedure and Practice in the Senate When Sitting on Impeachment Trials are amended by adding at the end the following:XXVII. In an impeachment trial of the President or the Vice President, upon whom the powers and duties of the Office of President shall have devolved, each party may move to issue 1 or more subpoenas to obtain testimony from witnesses. If the Presiding Officer determines the testimony of a witness for whom a subpoena is sought is material and relevant to the impeachment trial and not redundant, the Presiding Officer, through the Secretary of the Senate, shall issue a subpoena for the taking of testimony of the witness. A Senator may raise a point of order that a subpoena for the taking of testimony of a witness should not be issued. If a point of order is raised, the Presiding Officer shall submit the point of order to a vote of the Senate without debate. A vote under this Rule shall be taken in accordance with the Standing Rules of the Senate.XXVIII. In an impeachment trial of the President or the Vice President, upon whom the powers and duties of the Office of President shall have devolved, each party may move to issue 1 or more subpoenas to obtain documents. If the Presiding Officer determines the documents for which a subpoena is sought are material and relevant to the impeachment trial and not redundant, the Presiding Officer, through the Secretary of the Senate, shall issue a subpoena requiring production of the documents. A Senator may raise a point of order that a subpoena requiring production of the documents should not be issued. If a point of order is raised, the Presiding Officer shall submit the point of order to a vote of the Senate without debate. A vote under this Rule shall be taken in accordance with the Standing Rules of the Senate.XXIX. It shall not be in order to consider a resolution or motion establishing procedures for an impeachment trial, or an amendment thereto, that would modify, supersede, waive, or be inconsistent with any portion of Rule VII, XXVII, or XXVIII..(b)Evidentiary questionsRule VII of the Rules of Procedure and Practice in the Senate When Sitting on Impeachment Trials is amended—(1)in the second sentence— (A)by striking may rule and inserting shall rule; and(B)by inserting , except in the impeachment trial of the President or the Vice President, upon whom the powers and duties of the Office of President shall have devolved, before he may at his option; and(2)by adding at the end the following: In an impeachment trial of the President or the Vice President, upon whom the powers and the duties of the office of President shall have devolved, the Presiding Officer shall rule on any assertion of privilege or immunity in connection with the production of testimony, documents, or other evidence..